DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01 September 2022. As directed by the amendment: claims 1, 2, 4, 6, 8-9, 11, 13, and 15 have been amended, claims 16-18 have been added. Thus, claims 1-18 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two sheets" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (WO 2016114209 A1) in view of Burvall et al. (US 20120109096 A1).
Regarding claim 1, Asai discloses an absorbent article 100 ("absorbent article 100"; line 224,  p. 6; FIG. 2) comprising: 
a liquid-permeable top sheet 10 ("top sheet 10 is made of a highly flexible liquid-permeable material"; line 258, p. 7; FIG. 2); 
a liquid-impermeable back sheet 20 ("back sheet 20 is made of a liquid-impermeable material"; line 267, p. 7; FIG. 2); and 
an absorber 30/40 ("absorbers 30 and 40"; line 249, p. 7; FIG. 2) provided between the two sheets (see FIG. 2), the absorbent article 100 having a predetermined length in a front-to-rear direction (see FIG. 1), and a predetermined width in a width direction perpendicular to the front-to-rear direction (see FIG. 1), wherein 
the absorber includes a first absorber layer 30 on a side closer to the top sheet ("upper layer absorber 30 located on the top sheet 10 side"; lines 276-277, p. 7; FIG. 2), and a second absorber layer 40 on a side closer to the back sheet ("lower layer absorber 40 located on the back sheet 20 side"; line 277,  p. 7; FIG. 2), and 
a groove or a slit 31/41 ("upper opening 31 and the lower opening 41 overlap at least partially in the thickness direction"; lines 112-113, p. 3; FIG. 1) extending in the front-to-rear direction (see FIG. 1).
the first absorber layer 30 includes a high-stiffness part 72 ("high-density region 72"; line 176, p. 5) extending outward in the width direction from an edge portion of the groove or slit 31 ("forming the high-density region 72 on the outer side"; line 179, p. 5; FIG. 3 & 4), and 
a low-stiffness part 71, having a stiffness lower than the stiffness of the high-stiffness part 72 ("the upper layer absorber 30 and/or the lower layer absorber 40 have a low density region 71 and a high density region 72"; lines 172-174, p. 5; FIG. 4; NOTE: a denser region has a higher stiffness than that of a less dense region), 
the high-stiffness part and the low-stiffness part of the first absorber layer overlap the second absorber layer in a top view, respectively (“the low density region 71 of the upper layer absorber 30 overlaps with the low density region 71 of the lower layer absorber 40 in the thickness direction, and the high density region 72 of the upper layer absorber 30 overlaps with the high density region 72 of the lower layer absorber 40. It will overlap in the thickness direction”; see FIG. 4),
the stiffness of the high-stiffness part 72 is higher than a stiffness of the second absorber layer 40 ("the upper layer absorber 30 and/or the lower layer absorber 40 have a low density region 71 and a high density region 72"; lines 172-174, p. 5; FIG. 4; NOTE: a denser region has a higher stiffness than that of a less dense region).
Asai discloses that the low-stiffness part is provided on an inner side of the high-stiffness part in the width direction (see FIG. 4). Asai does not explicitly disclose that the low-stiffness part is provided on an outer side of the high-stiffness part in the width direction. However, Burvall teaches an absorbent article (Abstract) comprising a low-stiffness part (“stiffening element 6 is stiffer than parts of the article 1 surrounding the stiffening element 6”; [0041]; FIG. 2) and a high-stiffness part (“stiffening element 6”; [0041]; FIG. 2), wherein the low-stiffness part is provided on an outer side of the high-stiffness part in the width direction (see FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that the low-stiffness part is provided on an outer side of the high-stiffness part in the width direction, as taught by Burvall, for the purpose of  enhancing “the fit of the article 1 to the wearer's body” ([0041]).
Regarding claim 2, Asai discloses the groove 31/41 is configured to reach the second absorber layer (“upper opening 31 and the lower opening 41 overlap at least partially in the thickness direction”; line 112-113, p. 3; see FIGS. 4).
Regarding claims 3 and 7, Asai fails to disclose a sum of areas of the high-stiffness part in a top view is 5% to 50% of an area of the absorber. However, Asai‘s FIG. 3 appears to show a sum of areas of the high-stiffness part in a top view is about 75% of an area of the absorber (see FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that a sum of areas of the high-stiffness part in a top view is 5% to 50% of an area of the absorber, for the purpose of achieving suitable shape retention, absorption capacity, and liquid diffusivity of the absorbers (lines 179-193, p. 5) since modifying the sum of areas of the high-stiffness part into the claimed proportions would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
Regarding claims 4, 8, and 9, Asai fails to disclose a width of the high-stiffness part on the side closer to the back sheet is greater than the width of the high-stiffness part on the side closer to the top sheet. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that a width of the high-stiffness part on the side closer to the back sheet is greater than the width of the high-stiffness part on the side closer to the top sheet, for the purpose of achieving suitable shape retention, absorption capacity, and liquid diffusivity of the absorbers (lines 179-193, p. 5), since such modification involves a mere change in proportions and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
Regarding claims 5 and 10, Asai discloses the high-stiffness part is provided at least in a buttocks corresponding region 2 (back body 2; line 102, p. 3) corresponding to buttocks of a wearer when the absorbent article is worn (“located on the back side of the wearer when worn”; lines 102-103, p. 3; see Annotated FIG. 3).


    PNG
    media_image1.png
    1014
    805
    media_image1.png
    Greyscale

Annotated FIG. 3

Regarding claims 6 and 11, Asai discloses the low-stiffness part extends outward from the edge portion of the groove or slit in the width direction, in a region in front of the buttocks corresponding region (see Annotated FIG. 3).
Regarding claims 12 and 14, Asai discloses the high-stiffness part is provided at least in a buttocks corresponding region corresponding to buttocks of a wearer when the absorbent article is worn (see Annotated FIG. 3).
Regarding claims 13 and 15, Asai discloses the low-stiffness part extends outward from the edge portion of the slit 31 ("upper opening 31”; line 302, p. 8; FIG. 1) in the width direction, in a region in front of the buttocks corresponding region (see FIG. 3).
Regarding claim 16, Asai discloses the high-stiffness part 72 and the low-stiffness part 71 of the first absorber layer 30 make contact with the second absorber layer 40, respectively (“the low density region 71 of the upper layer absorber 30 overlaps with the low density region 71 of the lower layer absorber 40 in the thickness direction, and the high density region 72 of the upper layer absorber 30 overlaps with the high density region 72 of the lower layer absorber 40. It will overlap in the thickness direction”; see FIG. 4). 
Asai does not explicitly disclose a width of the first absorber layer 30, including the high-stiffness part 72 and the low-stiffness part 71, is smaller than a width of the second absorber layer in the width direction. However, Asai discloses a width of the first absorber layer 30, including the high-stiffness part 72 and the low-stiffness part 71, is larger than a width of the second absorber layer in the width direction (see FIG. 4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that a width of the first absorber layer 30, including the high-stiffness part 72 and the low-stiffness part 71, is smaller than a width of the second absorber layer in the width direction, for the purpose of achieving suitable shape retention, absorption capacity, and liquid diffusivity of the absorbers (lines 179-193, p. 5), since such modification involves a mere change in proportions and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.

Regarding claim 17, Asai discloses the high-stiffness part surrounds the groove or slit in a top view (see FIG. 3).
Regarding claim 18, Asai does not explicitly disclose the high-stiffness part has a thickness greater than a thickness of the low-stiffness part. However, Asai discloses the thickness of the high-stiffness part (“thickness T2”; line 565 p. 14) to be greater than the thickness of the low-stiffness part (“thickness T1”; line 565 p. 14) (“thickness T2 of the high-density region 72 is thinner than the thickness T1 of the low-density region 71 (T2 <T1)”). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that the high-stiffness part has a thickness greater than a thickness of the low-stiffness part, for the purpose of achieving suitable shape retention, absorption capacity, and liquid diffusivity of the absorbers (lines 179-193, p. 5), since such modification involves a mere change in proportions and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781